            Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 1 of 43



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK




WATERKEEPER ALLIANCE, INC.;
WATERKEEPERS CHESAPEAKE, INC.; and
CALIFORNIA COASTKEEPER d/b/a                       Case No. ____________
CALIFORNIA COASTKEEPER ALLIANCE,

                     Plaintiffs,                   COMPLAINT FOR
                                                   DECLARATORY AND
       v.                                          INJUNCTIVE RELIEF

UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY; and ANDREW
WHEELER, in his official capacity as Acting
Administrator of the United States Environmental
Protection Agency,

                     Defendants.




                                                   Reed W. Super
                                                   Michael DiGiulio
                                                   SUPER LAW GROUP, LLC
                                                   180 Maiden Lane, Suite 603
                                                   New York, NY 10038
                                                   T: (212) 242-2355
                                                   F: (855) 242-7956
                                                   reed@superlawgroup.com
                                                   mike@superlawgroup.com

                                                   Attorneys for Plaintiffs
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 2 of 43
                                                        Table of Contents


I.     Introduction ...................................................................................................................... 1
II.    Jurisdiction and Venue ..................................................................................................... 2
III.   Parties ............................................................................................................................... 2
IV.    Statutory and Regulatory Background ............................................................................. 8
V.     Factual Allegations .......................................................................................................... 13
                  Review and Revision ........................................................................................... 13
                              Tetrachloroethylene, Trichloroethylene, Chlorite,
                              Cryptosporidium, Haloacetic Acids, Heterotrophic Bacteria,
                              Giardia Lamblia, Legionella, Total Trihalomethanes, and Viruses…….. 13
                              Hexavalent Chromium ............................................................................. 16
                  Regulatory Determinations .................................................................................. 21
                  Contaminant Candidate Lists ............................................................................... 22
VI.    Causes of Action............................................................................................................... 24
                  FIRST CAUSE OF ACTION
                  Failure to Perform Nondiscretionary Duties
                  Review and Revision of Existing NPDWRs........................................................ 24
                  SECOND CAUSE OF ACTION
                  Failure to Perform Nondiscretionary Duties
                  Review and Revision of Existing NPDWRs........................................................ 27
                  THIRD CAUSE OF ACTION
                  Failure to Perform Nondiscretionary Duties
                  Review and Revision of Existing NPDWRs........................................................ 29
                  FOURTH CAUSE OF ACTION
                  Judicial Review of Agency Action....................................................................... 30
                  FIFTH CAUSE OF ACTION
                  Failure to Perform Nondiscretionary Duties
                  Determinations to Regulate Previously Unregulated Contaminants.................... 31
                  SIXTH CAUSE OF ACTION
                  Failure to Perform Nondiscretionary Duties
                  Publication of Contaminant Candidate List......................................................... 33
                  .
                  SEVENTH CAUSE OF ACTION
                  Declaratory Judgment.......................................................................................... 34
                  EIGHTH CAUSE OF ACTION
                  Unreasonable Delay............................................................................................. 36
VII.   Prayer for Relief .............................................................................................................. 38



                                                                      i
        Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 3 of 43
                             Acronyms and Abbreviations


Cr-6     Chromium-6, also known as Hexavalent Chromium

EPA      United States Environmental Protection Agency

IRIS     EPA’s Integrated Risk Information System

MCL      Maximum Contaminant Level

MCLG     Maximum Contaminant Level Goal

NPDWR    National Primary Drinking Water Regulation

NTP      National Toxicology Program of the United States Department of Health and
         Human Services

PFAS     Per- and polyfluoroalkyl substances, including PFOA (perfluorooctanoic acid)
         and PFOS (perfluorooctane sulfonate)

PPB      Parts Per Billion

SDWA     Safe Drinking Water Act




                                         ii
             Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 4 of 43



                                                 I.

                                         INTRODUCTION

        1.      The Safe Drinking Water Act (“SDWA” or the “Act”) is the principal federal law

for protecting the safety and quality of drinking water in the United States.

        2.      The Act is administered by the United States Environmental Protection Agency

(“EPA”) and applies to more than 150,000 publicly- and privately-owned water systems that

provide tap water to approximately 90 percent of homes nationwide and to virtually all

Americans at some time in their lives.

        3.      Congress overhauled the Act in 1996 after an outbreak of waterborne disease

resulted in 104 deaths and more than 400,000 illnesses in 1993.

        4.      As amended in 1996, the SDWA requires, inter alia, EPA to identify

contaminants present in drinking water, to set regulatory limits for the amounts of certain

contaminants permitted in drinking water, and to review and revise the existing drinking water

regulations in order to maintain or provide for greater protection of the health of persons.

        5.      The Act requires EPA to take those actions in accordance with mandatory

deadlines set forth in the statute.

        6.      Unfortunately, over the last two decades EPA has been perpetually behind

schedule in virtually all phases of the SDWA’s regulatory process and has missed numerous

deadlines, often by years.

        7.      EPA is presently in violation of many of the Act’s mandatory requirements.

        8.      With unsafe drinking water causing health crises in numerous locales across the

country, EPA’s delays and inaction with respect to regulating the quality of the nation’s drinking

water puts the public at unnecessary and unacceptable risk.




                                                 1
             Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 5 of 43



       9.      Waterkeeper Alliance, Waterkeepers Chesapeake, and California Coastkeeper

Alliance bring this case to compel EPA to perform nondiscretionary duties under the Act, to

review determinations made by EPA, and to compel action unlawfully withheld and

unreasonably delayed.

                                                II.

                                JURISDICTION AND VENUE

       10.     This Court has subject matter jurisdiction over this action pursuant to federal

question jurisdiction, 28 U.S.C. § 1331, the Administrative Procedure Act (“APA”), and the

citizen suit provision of the Safe Drinking Water Act, 42 U.S.C. § 300j-8(a)(2).

       11.     This Court has authority to issue declaratory and other relief pursuant to 28

U.S.C. §§ 2201-2202.

       12.     Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §

1391(e)(1)(C) because Plaintiff Waterkeeper Alliance resides in this judicial district.

       13.     By letter dated November 15, 2018, Plaintiffs provided Defendants with written

notice, pursuant to 42 U.S.C. § 300j-8(b)(2), of their intent to sue to compel nondiscretionary

duties that Defendants have failed to perform. More than sixty days have passed since the notice

of intent to sue was served on Defendants. A copy of the notice letter is attached as Exhibit A.

                                                III.

                                            PARTIES

       14.     Plaintiff Waterkeeper Alliance, Inc. is a not-for-profit corporation organized

under the laws of the State of New York which unites more than 300 Waterkeeper organizations

and affiliates around the world and contributes to and focuses them on citizen advocacy.

Waterkeeper Alliance’s headquarters is located in Manhattan. The organizational goal of




                                                 2
             Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 6 of 43



Waterkeeper Alliance is to achieve drinkable, fishable, and swimmable water everywhere.

Waterkeeper Alliance supports and connects Waterkeeper organizations and provides a voice for

waterways and their communities worldwide. Waterkeeper Alliance conducts advocacy and

litigation on issues common to Waterkeeper programs and member organizations. Waterkeeper

Alliance has more than 12,000 individual supporting members. Waterkeeper Alliance also has

approximately 340 organizational members – Basinkeepers, Baykeepers, Bayoukeepers,

Canalkeepers, Channelkeepers, Coastkeepers, Deltakeepers, Gulfkeepers, Inletkeepers,

Lakekeepers, Riverkeepers, Shorekeepers, Soundkeepers, Streamkeepers, and Waterkeepers

chartered and licensed by Waterkeeper Alliance. These organizational members themselves

have individual members. Waterkeeper Alliance’s individual members and the members of

Waterkeeper’s organizational members reside in communities across the country (and abroad)

and regularly drink water from public water systems that are regulated under the SDWA.

       15.    Plaintiff Waterkeepers Chesapeake, Inc. is a not-for-profit corporation organized

under the laws of the State of Maryland. Waterkeepers Chesapeake is a coalition of 18

independent Waterkeeper organizations working for clean water in and around Chesapeake Bay.

Waterkeepers Chesapeake’s mission is to make the waters in the Chesapeake Bay watershed

swimmable, fishable, and drinkable. Waterkeepers Chesapeake is a licensed regional entity and

an organizational member of Waterkeeper Alliance. Waterkeepers Chesapeake has 18

organizational members and many individual contributors. Its organizational Waterkeeper

members use grassroots action and advocacy to protect their respective communities and waters.

These organizational members also have individual members. Waterkeepers Chesapeake’s

board members and contributors and the members of Waterkeeper Chesapeake’s member

organizations live, work, and recreate in and around the Chesapeake Bay watershed and




                                               3
             Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 7 of 43



regularly consume drinking water from public water systems that are regulated under the SDWA.

       16.     Plaintiff California Coastkeeper d/b/a California Coastkeeper Alliance (“CCKA”)

is a not-for-profit corporation organized under the laws of the State of California. CCKA’s

mission is to make the waters of California swimmable, fishable, and drinkable. CCKA is a

licensed regional entity and an organizational member of Waterkeeper Alliance. CCKA uses

law, policy, science, and creative media to advocate for policy and programs that promote

healthy and clean waters throughout the state of California. CCKA has 10 organizational

members and many individual contributors. The organizational Waterkeeper members also have

individual members. CCKA, along with its organizational Waterkeeper members, provide the

public with the tools and information needed to hold decision-makers accountable and to be

effective local water stewards. CCKA’s board members and contributors and the members of

CCKA’s member organizations live, work, and recreate throughout California and regularly

consume drinking water from public water systems that are regulated under the SDWA.

       17.     Plaintiffs bring this action on behalf of themselves, their organizational members,

and their individual members. Plaintiffs’ memberships include individuals and families who

drink, cook with, wash with, and otherwise consume and use water from public drinking water

systems that are regulated under the SDWA. Plaintiffs’ members and their children ingest water

from public drinking water systems on a daily basis at home, at school, at work, at restaurants,

and at other locations. Plaintiffs’ members live, work, and recreate in communities served by

public water systems regulated under the SDWA. It is impossible for Plaintiffs’ members to

avoid ingesting water or contaminants from these public drinking water systems and it would be

highly burdensome and extremely costly for them to attempt to eliminate their consumption of

contaminants in that water.




                                                4
             Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 8 of 43



       18.     EPA’s failure to implement the SDWA as envisioned by Congress – by reviewing

and revising drinking water regulations, and identifying and regulating contaminants of emerging

concern, within statutorily-mandated time frames – threatens water quality, water safety, and

human health, and puts Plaintiffs’ members and millions of others at substantial risk of harm.

For example, Plaintiffs’ members and their children and other family members regularly ingest

contaminants from public drinking water systems. Some of these contaminants are present in

their drinking water at levels that are higher than they would be if EPA fully complied with the

SDWA duties and other legal requirements that Plaintiffs seek to enforce in this case. With

respect to contaminants of emerging concern (often referred to as “emerging contaminants”) or

other currently unregulated contaminants, the absence of regulation means that public water

systems can supply water to Plaintiffs’ members with unlimited levels of those contaminants,

thereby adversely affecting the health of those members and their families. In fact, as a result of

EPA’s failures to comply with the law, the presence or amount of those contaminants may

remain completely unknown to the public, federal and state regulators, and the public water

systems, contrary to the SDWA’s purpose and goal to identify, monitor, and regulate currently

unregulated contaminants.

       19.     With respect to currently regulated contaminants, as a result of EPA’s failures to

comply with the law, Plaintiffs’ members are consuming water from public systems that contains

contaminants at levels that are higher than they would be if EPA revised the regulations to lower

the maximum contaminant levels or otherwise strengthened the regulation. In some instances,

Plaintiffs’ members’ water contains regulated contaminants at levels that are higher than the

maximum health level goals or other health guidelines and lower than the legal limits. The

health risks to Plaintiffs’ members would be reduced if EPA reduced the maximum contaminant




                                                 5
             Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 9 of 43



levels to match or be closer to the health-based goals or otherwise strengthened the regulations.

       20.     EPA’s failures to properly regulate certain contaminants causes broader harms to

the general public and to Plaintiffs’ members. For example, health risks can be increased and

magnified, often in unknown ways, by the simultaneous consumption of multiple drinking water

contaminants. Health studies are typically conducted without assessing these combined effects.

Thus, exposure to one contaminant at certain levels can create not only the health risks

associated with that contaminant, but also health risks associated with other contaminants

consumed simultaneously. Likewise, a reduction in the levels of one contaminant in drinking

water can reduce the health risks associated with other contaminants being consumed

simultaneously.

       21.     Plaintiffs and their members are also harmed by their inability to obtain

information about the levels of emerging contaminants and other contaminants that are currently

present in their drinking water. Such information would otherwise be collected and made

available to the public but for EPA’s systematic failures to implement the SDWA. For example,

once a contaminant is regulated, the contaminant is regularly monitored in drinking water and

that monitoring information is made public. Further, inclusion of a contaminant on the

contaminant candidate list or in the unregulated contaminant monitoring rule also leads to the

collection and dissemination of information regarding contaminants in drinking water. Had

Defendants timely implemented the SDWA, Plaintiffs and their members would have access to

greater information about various contaminant levels, including emerging contaminant levels, in

their drinking water sources and the associated health risks. If Plaintiffs and their members had

access to this information, they could make informed decisions about potential health risks and

take steps to protect their families’ health when contamination occurs and to reduce the levels of




                                                6
                Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 10 of 43



these contaminants in drinking water and in the environment more broadly. Defendants’ failures

to comply with the Act have deprived Plaintiffs’ and their members of information to which they

are entitled.

        22.       Once a contaminant is regulated under the SDWA, the contaminant must be

included in state source water assessments prepared by pursuant to 42 U.S.C. § 300j-13. Among

other things, these assessments must delineate the boundaries from which public water systems

receive supplies of drinking water and identify the origins of contaminants to determine the

susceptibility of the public water systems to such contaminants. These source water assessments

must be made available to the public. By identifying the origin of contaminants, source water

assessments and other programs in the SDWA and related laws support government and private

efforts at pollution prevention and protecting water resources that can supply drinking water

from becoming polluted in the first place. The Defendants’ failures to implement the SDWA not

only deprives Plaintiffs and their members of information regarding the origin of pollutants but

also harms their ability to identify sources of pollution in the environment and to pursue the

reduction or remediation of such pollution. Such pollution prevention activities are part of

Plaintiffs’ mission and are one reason that their members join the organizations.

        23.       Once a contaminant is subject to a maximum contaminant level, violations of

those legal limits by public water systems can be enforced by the government, or in the absence

of government enforcement, by citizens or organizations like Plaintiffs under the Act’s citizen

suit (“citizen’s civil action”) provision, 42 U.S.C. § 300j-8(a)(1). By not regulating

contaminants, and not strengthening existing regulations, as required by the SDWA, EPA

frustrates and prevents the enforcement of the Act, whether by government regulators or by

citizens, including Plaintiffs, in citizens’ suits.




                                                      7
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 11 of 43



        24.     Once a contaminant is regulated under the SDWA, EPA’s regulation for that

contaminant must also contain other provisions relating to quality control, testing, operation and

maintenance, the minimum quality of water taken in to the system, and the siting of water

systems. EPA’s failures to comply with the SDWA also deprive Plaintiffs and their members of

the benefits of such regulatory provisions and of the ability to participate in the rulemaking

process that would establish these requirements.

        25.     The relief sought in this suit would require Defendants to comply with their

statutory obligations and take actions that have been unreasonably delayed and would redress the

harms to Plaintiffs and Plaintiffs’ members.

        26.     Defendant United States Environmental Protection Agency, a federal agency of

the United States, is responsible for the implementation and administration of the relevant

provisions of the Safe Drinking Water Act.

        27.     Defendant Andrew Wheeler is the Acting Administrator of the Environmental

Protection Agency. The SDWA requires certain actions to be taken by the Administrator of the

United States Environmental Protection Agency. Plaintiffs bring this action against Mr. Wheeler

in his official capacity.

                                                IV

                    STATUTORY AND REGULATORY BACKGROUND

        28.     Congress enacted the Safe Drinking Water Act (Pub. L. No. 93-523) in 1974 to

ensure that public drinking water is safe.

        29.     The Act is codified, as amended, at 42 U.S.C. §§ 300f to 300j-26.

        30.     The cornerstone of the Act is the national primary drinking water regulations,

(“NPDWRs”).




                                                 8
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 12 of 43



       31.      NPDWRs apply to “public water systems” which are defined in the Act as

“system[s] for the provision to the public of water for human consumption through pipes or other

constructed conveyances, if such system has at least fifteen service connections or regularly

serves at least twenty-five individuals.” 42 U.S.C. § 300f(4)(A). Public water systems may be

owned publicly or privately.

       32.      Approximately 90 percent of homes in the United States receive drinking water

from public water systems, and virtually all Americans consume water provided by a public

water system, whether at home, at school, at work, in restaurants, or in other locations.

       33.      NPDWRs establish maximum contaminant levels (“MCLs”) for contaminants

which may have an adverse effect on the health of persons. 42 U.S.C. §§ 300f(1)(B), 300g-1.

       34.      An MCL is an enforceable legal limit and is defined in the Act as the “maximum

permissible level of a contaminant in water which is delivered to any user of a public water

system.” 42 U.S.C. § 300f(3).

       35.      Contaminants are defined as any physical, chemical, biological, or radiological

substance or matter in water. 42 U.S.C. § 300f(6).

       36.      For each contaminant regulated by an NPDWR, the Act also requires EPA to

propose and publish a maximum contaminant level goal (“MCLG”). 42 U.S.C. § 300g-1.

       37.      MCLGs must be set at the level at which no known or anticipated adverse effects

on the health of persons occur, allowing an adequate margin of safety. 42 U.S.C. § 300g-

1(b)(4)(A).

       38.      Subject to certain exceptions, the Act requires EPA to set MCLs at a level that “is

as close to the [MCLG] as is feasible.” 42 U.S.C. § 300g-1(4)(B).

       39.      NPDWRs must also contain criteria and procedures to assure a supply of drinking




                                                 9
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 13 of 43



water which dependably complies with the MCLs, including quality control and testing

procedures to insure compliance with such levels and proper operation and maintenance of

public water systems, as well as requirements for the minimum quality of water which may be

taken into a system and for the siting of new public water system facilities. 42 U.S.C. §

300f(1)(D).

       40.      Unfortunately, EPA has moved at a very slow pace in implementing this crucially

important legislation.

       41.      From 1974 until 1986, EPA regulated just one additional contaminant beyond the

22 standards previously developed by the United States Public Health Service.

       42.      Frustrated with EPA’s inaction, Congress amended the Act in 1986, requiring the

agency to regulate 85 specified contaminants within three years.

       43.      In the ensuing decade, from 1986 to 1996, EPA established limits on more than

80 new contaminants.

       44.      In 1993 a massive outbreak of cryptosporidium infection was transmitted through

the public water supply in Milwaukee, sickening more than 400,000 people and killing more than

100 people.

       45.      Although EPA had developed a research plan to improve understanding of

cryptosporidiosis more than a decade before the Milwaukee outbreak, cryptosporidium remained

unregulated in 1993.

       46.      In the wake of that crisis, in 1996 Congress passed bipartisan legislation that

made sweeping amendments to the SDWA.

       47.      As amended in 1996, the Act requires EPA to take the following actions and then

to repeat each of them every five years: (i) publish a list of unregulated contaminants to be




                                                 10
             Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 14 of 43



monitored by public water systems; (ii) publish a list of previously unregulated contaminants that

are candidates for regulation; (iii) determine whether at least five unregulated contaminants

should be regulated.

       48.     Those EPA actions are subject to mandatory statutory deadlines, each of which is

tied to the enactment date of the 1996 SDWA amendments, which was August 6, 1996.

       49.     Once EPA determines to regulate an unregulated contaminant, the Act sets

deadlines for EPA’s proposal and promulgation of a national primary drinking water regulation

for the specified contaminant.

       50.     The SDWA also requires EPA, every six years, to review, and if appropriate,

revise the national primary drinking water regulations.

       51.     As alleged below, EPA has not timely complied with these requirements and

deadlines and has not safeguarded public drinking water as Congress intended.

       52.     Since 1996 EPA has decided to regulate only one previously unregulated drinking

water contaminant (perchlorate). EPA then missed the statutory deadline for proposing and

promulgating an NPDWR for perchlorate and was sued for that failure in this Court. Natural

Resources Defense Council v. U.S. EPA, No. 16-cv-1251(ER) (S.D.N.Y.).

       53.     Further, since 1996 EPA’s reviews of existing NPDWRs have resulted in the

revision of only one existing regulation (the Total Coliform Rule).

       54.     Approximately 90 drinking water contaminants are presently regulated through

NPDWRs.

       55.     There are, however, thousands of drinking water contaminants that remain

unregulated, many of which may have significant adverse effects on the health of persons.

       56.     For example, there is presently no NPDWR for “PFOA” or “PFOS,” which




                                                11
             Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 15 of 43



belong to a larger group of chemicals called per- and polyfluoroalkyl substances (“PFASs”),

which are known to be extremely toxic, are linked to kidney and thyroid disease, may cause

cancer, and have been found in drinking water supplies for at least 16 million people in 33 states.

       57.       Although EPA finally announced in May 2018 that it would “initiate steps to

evaluate the need” for a maximum contaminant level for PFOA and PFOS (EPA Press Release

dated 5/22/18), this came many years after EPA was alerted to PFOA pollution of tap water in

the Ohio Valley in 2001, in two Alabama counties in 2009, in Hoosick Falls and Newburgh,

New York, in various towns in Michigan, and in many other places across the country.

       58.       Just eight months later, in January 2019, Acting Administrator Wheeler was

reported to have signed off on a decision to not regulate PFOA and PFOS under the SDWA. In

contrast to the extensive delays in EPA’s regulation of drinking water contaminants, the agency

acted expeditiously in deciding not to regulate these highly toxic and widespread contaminants

under the Act.

       59.       In addition to emerging contaminants like PFOA/PFOS, more familiar drinking

water contaminants, such as lead, also continue to threaten human health, as the recent crisis in

Flint, Michigan, and a similar one in Newark, New Jersey, have demonstrated.

       60.       In 2009, the New York Times reported that “not one chemical has been added to

the list of those regulated by the Safe Drinking Water Act since 2000,” and that although “recent

studies have found that even some chemicals regulated by that law pose risks at much smaller

concentrations than previously known …, many of the act’s standards for those chemicals have

not been updated since the 1980s, and some remain essentially unchanged since the law was

passed in 1974.” Charles Duhigg, That Tap Water Is Legal but May Be Unhealthy, N.Y. Times,

Dec. 16, 2009.




                                                12
             Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 16 of 43



       61.     Almost a decade later, the situation remains unchanged.

                                                V.

                                 FACTUAL ALLEGATIONS

                                      Review and Revision

Tetrachloroethylene, Trichloroethylene, Chlorite, Cryptosporidium, Haloacetic Acids,
Heterotrophic Bacteria, Giardia Lamblia, Legionella, Total Trihalomethanes, and Viruses

       62.     The Act provides that EPA shall, not less often than every 6 years, review and

revise, as appropriate, each national primary drinking water regulation.

       63.     On July 18, 2003, EPA published its Six-Year Review 1, in which the agency

determined that 68 NPDWRs did not need to be revised and one NPDWR (the Total Coliform

Rule) should be revised. 68 Fed. Reg. 42907 (July 18, 2003).

       64.     It took EPA nearly ten more years to actually revise the Total Coliform Rule,

which it did on February 13, 2013. 78 Fed. Reg. 10269 (Feb. 13, 2013).

       65.     In Six-Year Review 2, EPA made at least two significant changes to its review

process.

       66.     First, instead of publishing a preliminary determination as to which regulations

should be revised, taking public comment, and then finalizing the decision (as EPA had done in

Six-Year Review 1), the agency announced the completion of Six-Year Review 2, published the

results, and then accepted public comment.

       67.     Second, instead of stating that it was appropriate to revise one or more NPDWRs,

i.e., that those NPDWRs “should be revised” (as EPA had done in Six-Year Review 1), EPA

changed its terminology and instead stated that certain NPDWRs “are candidates for regulatory

revision.”

       68.     On March 29, 2010, EPA published its Six-Year Review 2, in which the agency



                                                13
             Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 17 of 43



determined that four NPDWRs – tetrachloroethylene, trichloroethylene, acrylamide, and

epichlorohydrin – “are candidates for regulatory revision.” 75 Fed. Reg. 15499 (Mar. 29, 2010).

       69.      On January 11, 2017, EPA published its Six-Year Review 3, in which the agency

determined that the following eight NPDWRs are “candidates for regulatory revision”: (1)

chlorite, (2) cryptosporidium, (3) haloacetic acids, (4) heterotrophic bacteria, (5) giardia lamblia,

(6) legionella, (7) total trihalomethanes, and (8) viruses. 82 Fed. Reg. 3518 (Jan. 11, 2017).

       70.      In Six-Year Review 3, EPA determined that the NPDWRs for acrylamide and

epichlorohydrin are no longer “candidates for revision” due to, among other things, “limited

potential health benefits” the agency expects to result from revision of those NPDWRs. 85 Fed.

Reg. at 3526.

       71.      Tetrachloroethylene, also known as perchloroethylene and abbreviated as PERC

or PCE, is primarily used as dry-cleaning fluid and for degreasing metals. Health effects from

consumption in drinking water include liver problems and increased risk of cancer. The MCLG

is zero; the MCL is 5 parts per billion (“ppb”).

       72.      Trichloroethylene is used for degreasing metals and is commonly found at

industrial factories. Health effects from consumption in drinking water include liver problems

and increased risk of cancer. The MCLG is zero; the MCL is 5 ppb.

       73.      Chlorite appears in drinking water sources because it is a byproduct of the

disinfectants used to treat drinking water. Health effects from consumption in drinking water

include anemia, and nervous system damage in infants, young children, and fetuses in pregnant

woman. The MCLG is 800 ppb; the MCL is 1,000 ppb.

       74.      Cryptosporidium appears in human and animal waste. Short term exposure leads

to gastrointestinal illness (e.g., diarrhea, vomiting, cramps). The MCLG is zero; the MCL is




                                                   14
             Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 18 of 43



99% removal for filtered systems and a comprehensive runoff plan for unfiltered systems.

       75.     Haloacetic acids appear in drinking water sources because it is a byproduct of the

disinfectants used to treat drinking water. Health effects from consumption of haolacetic acids in

drinking water include an increased risk of cancer. The MCLG for certain haloacetic acids is

zero; the MCL is 60 ppb.

       76.     Heterotrophic bacteria naturally occur in the environment. Heterotrophic bacteria

are used as proxies for how well the drinking water system is maintained; the lower the

concertation of bacteria in drinking water, the better the system is maintained. There is no

MCLG; the MCL is no more than 500 bacterial colonies per milliliter.

       77.     Giardia lamblia appears in human and animal waste. Short term exposure leads to

gastrointestinal illness (e.g., diarrhea, vomiting, cramps). The MCLG is zero; the MCL is 99.9%

removal/inactivation.

       78.     Legionella appears naturally in water and multiplies in heating systems.

Legionella may cause Legionnaire’s Disease, which is a type of pneumonia. The MCLG is zero;

there is no MCL; however, EPA has stated that the same techniques used to remove/deactivate

giardia and viruses from drinking water sources adequately controls legionella.

       79.     Trihalomethanes appear in drinking water sources because they are a byproduct of

the disinfectants used to treat drinking water. Health effects from consumption in drinking water

include liver, kidney, or central nervous system problems and an increased risk of cancer. The

MCLG for certain trihalomethanes is zero; the MCL is 80 ppb.

       80.     Viruses appear in human and animal waste. Short term exposure leads to

gastrointestinal illness (e.g., diarrhea, vomiting, cramps). The MCLG is zero; the MCL is 99.9%

removal/inactivation.




                                                15
               Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 19 of 43



         81.     EPA has not revised any of the NPDWRs that the agency identified for regulatory

revision in Six-Year Review 2 or Six-Year Review 3.

         82.     The NPDWRs for all of those contaminants remain the same as they were when

first promulgated; the health benefits that could have and should have been achieved from their

revision have not been achieved; and millions of Americans are consuming drinking water that is

less safe than it would be if the MCLs were lowered or other improvements to the regulations

were made.

                                      Hexavalent Chromium

         83.     Hexavalent Chromium, also known as chromium-6 or Cr-6, is a highly toxic form

of chromium which is perhaps best known for its role in the 2000 film Erin Brockovich and the

contamination of Hinkley, California’s drinking water.

         84.     The MCL for total chromium is 100 parts per billion. 40 C.F.R. § 141.62(b).

         85.     The MCLG for total chromium is also 100 parts per billion. 40 C.F.R. §

141.51(b).

         86.     EPA established this limit and this goal in 1991. 56 Fed. Reg. 3526 (Jan. 30,

1991).

         87.     EPA established the MCL and MCLG for chromium based on the belief that

exposure to chromium-6 could result in allergic dermatitis (skin reactions) but was not

carcinogenic.

         88.     The most common forms of chromium that occur in waters in the environment are

trivalent chromium (chromium-3) and hexavalent chromium (chromium-6).

         89.     Chromium-6 is the more toxic form of chromium. 56 Fed. Reg. at 3537.

         90.     Chromium-6 and chromium-3 are covered under a total chromium NPDWR




                                                 16
             Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 20 of 43



because these forms of chromium can convert back and forth in water and in the human body,

depending on environmental conditions.

       91.     Chromium-6 is known to cause cancer when inhaled.

       92.     In 1998 EPA revised its risk assessment for chromium through oral exposure in

light of “relevant studies . . . on the toxicity of chromium including of potential developmental

and reproductive toxicity.” 67 Fed. Reg. 19030, 19057 (Apr. 17, 2002).

       93.     The U.S. Department of Health and Human Services’ National Toxicology

Program (“NTP”) then agreed to study the chronic toxicity and carcinogenicity of chromium-6

through oral exposure.

       94.     In 2002, EPA reviewed the existing NPDWR for chromium during its Six-Year

Review 1 and “identified changes in the health risk assessment that support consideration of

whether it may be appropriate to revise the MCLG and MCL.” 67 Fed. Reg. at 19057.

       95.     However, EPA stated that it would await completion of the National Toxicology

Program study before deciding whether the chromium regulation should be revised.

       96.     In particular, EPA stated that: “the Agency believes that a decision to revise the

chromium NPDWR at this time is premature in light of the ongoing NTP studies on the

toxicology and carcinogenicity of hexavalent chromium. . . . Because the NTP studies will not

be available in time for the final revise/not revise decision, EPA is placing chromium in the ‘not

revise–data gap’ category. When completed, the NTP results will be considered either in the

next review round or sooner. . . .” 67 Fed. Reg. at 19060.

       97.     In 2007, EPA nominated and included Cr-6 on its 2008 Integrated Risk

Information System (“IRIS”) agenda for a revised health assessment to be completed. 72 Fed.

Reg. 72715 (Dec. 21, 2007).




                                                17
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 21 of 43



       98.      The National Toxicity Program completed its study in July 2008 and concluded

that chromium-6, which “has already been shown to cause cancer when inhaled in the air,”

causes oral cancers in rats and cancer of the small intestine in mice when ingested in drinking

water. National Toxicology Program, Technical Report on the Toxicology and Carcinogenesis

Studies of Sodium Dichromate Dihydrate (Cas No. 7789-12-0) (Drinking Water Studies) (July

2008) at 5.

       99.      Based in part on the NTP study, the State of California established a public health

goal of 0.02 parts per billion for hexavalent chromium, which is 5,000 times lower than the

federal MCLG and MCL.

       100.     As a result of the NTP study, EPA stated that the hexavalent chromium data on

cancer “could have an effect” on the maximum contaminant level goal. EPA, Six-Year Review

2 Health Effects Assessment: Summary Report, Office of Water (4304T) EPA 822-R-09-006,

October 2009, at 23.

       101.     In 2010, in its Six-Year Review 2, EPA stated that the 2008 NTP study “found

clear evidence of carcinogenic activity” in animals and noted that analyses of human exposure to

hexavalent chromium “further support a statistically significant increase in stomach cancer.” 75

Fed. Reg. at 15530.

       102.     EPA also stated that the 2008 NTP study “observed noncancer effects” including

“histiocytic cellular infiltration in the liver, small intestine, and pancreatic and mesenteric lymph

nodes of rats and mice, and diffuse epithelial hyperplasia in the small intestine of male and

female mice.” 75 Fed. Reg. at 15530.

       103.     However, EPA again decided that the existing NPDWR for chromium was not

appropriate for revision “at this time” because a health assessment was “in process,” specifically




                                                 18
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 22 of 43



EPA’s IRIS health assessment for chromium-6 that the agency had initiated in 2007 or 2008. 75

Fed. Reg. at 15530.

       104.     Nearly seven years later, in its Six-Year Review 3, published on January 11,

2017, with the 2008 IRIS assessment still “in process” nine years after it had been initiated, EPA

listed the existing NPDWR for chromium in the category of “not appropriate for revision at this

time.” 82 Fed. Reg. at 3525-3527.

       105.     Moreover, EPA failed to perform the statutorily-mandated review of the existing

NPDWR for chromium required by the Act during its Six-Year Review 3.

       106.     Instead, EPA simply deferred the review and the revise/not revise decision to a

future review cycle.

       107.     Thus, in all three of its six-year reviews (in 2003, 2010, and 2017) EPA put off a

decision to revise the 1991 NPDWR for chromium because health studies were “in process.”

       108.     It has now been more than 27 years since EPA set the current insufficient federal

limit on chromium in drinking water, more than 16 years since EPA recognized in Six-Year

Review 1 that revisions to that regulation “may be appropriate,” more than 10 years since the

NTP study was completed and the IRIS study began, more than eight years since EPA

recognized in Six-Year Review 2 that there is “clear evidence of carcinogenic activity” in

animals and “a statistically significant increase in stomach cancer” in humans and observed

noncancer effects.

       109.     In 2016, EPA’s website still stated: “EPA is now reviewing data from a 2008

long-term animal study by the Department of Health and Human Service’s National Toxicology

Program, which suggested that chromium-6 may be a human carcinogen if ingested. When the

review is completed, EPA will consider this and other information to determine whether the




                                                 19
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 23 of 43



drinking water standard for total chromium needs to be revised.”

       110.     Not only have three full six-year review cycles been completed without a decision

to revise the NPDWR for chromium, but more than one-third of EPA’s fourth six-year review

cycle has already elapsed.

       111.     For its Six-Year Review 3, EPA set an “information cutoff date” of December

2015 and stated that any health effects assessments “completed after this cutoff date will be

reviewed by EPA during the next review cycle….” 82 Fed. Reg. at 3522.

       112.     As of the date of filing this complaint in 2019, EPA’s website states: “EPA

regularly re-evaluates drinking water standards and, based on new science on chromium-6, began

a rigorous and comprehensive review of its health effects in 2008.”

https://www.epa.gov/dwstandardsregulations/chromium-drinking-water

       113.     The same EPA webpage states “For more information on the status of the IRIS

assessment of hexavalent chromium, please visit: [link to the EPA IRIS webpage].”

       114.     That linked EPA IRIS webpage states that IRIS health assessments include seven

steps: (1) Draft Development; (2) Agency Review; (3) Interagency Science Consultation; (4)

Public Comment and External Peer Review; (5) Revise Assessment; (6) Final Agency

Review/Interagency Science Discussion; (7) Final Assessment.

https://cfpub.epa.gov/ncea/iris2/chemicalLanding.cfm?substance_nmbr=144

       115.     As of the date of filing this complaint, the same EPA IRIS webpage states that the

Chromium VI health assessment (which EPA added to its IRIS agenda in 2008) “is in step 1 at

this time.”

       116.     In fact, EPA had released an external review draft, i.e., Step 4, of its IRIS human

health assessment for chromium-6 in 2010. 75 Fed. Reg. 60454 (Sept. 30, 2010).




                                                 20
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 24 of 43



       117.     But EPA later reversed course and went back to Step 1 of the IRIS health

assessment process.

       118.     Beyond Step 1, the expected dates for further steps are listed on EPA’s website as

“TBD.” https://cfpub.epa.gov/ncea/iris2/chemicalLanding.cfm?substance_nmbr=144

       119.     EPA has begun the Six-Year Review 4 process and states on its website that “Six-

Year Review 4 results are anticipated to be completed in early 2023.”

https://www.epa.gov/dwsixyearreview/six-year-review-4-drinking-water-standards-information-

collection-request

       120.     If EPA uses a similar “information cutoff date” in Six-Year Review 4 as it did in

Six-Year Review 3, then any health effects assessment not completed by December 2021 would

not be reviewed in Six-Year Review 4 and might be deferred to Six-Year Review 5, which is due

to be completed by 2029.

       121.     Furthermore, based on EPA’s track record for revising NPDWRs – i.e., EPA took

nearly ten years after its final decision to revise the Total Coliform Rule to actually revise it –

absent Court intervention EPA’s revision of the NPDWR may be delayed until 2039 or later.

       122.     That would be almost 50 years after the chromium NPDWR was promulgated,

more than 40 years after EPA revised its health risk assessment in 1998, and more than 35 years

after EPA stated that revision of the chromium NPDWR “may be appropriate,” all while millions

of people consume highly toxic hexavalent chromium in their drinking water on a daily basis.

                                    Regulatory Determinations

       123.     The Act requires EPA to make final regulatory determinations with respect to at

least five contaminants listed on the Contaminant Candidate List not later than five years after

the date the SDWA amendments of 1996 were enacted, which was August 6, 1996, (the




                                                  21
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 25 of 43



“Enactment Date”) and every five years thereafter.

       124.     Thus, the first final regulatory determination was due by August 6, 2001, the

second was due by August 6, 2006, the third was due by August 6, 2011, and the fourth was due

by August 6, 2016.

       125.     EPA has missed each of these deadlines, by at least 23 months and as many as 52

months.

       126.     EPA has made three regulatory determinations, which were published on July 18,

2003, July 30, 2008, and January 4, 2016, respectively. 68 Fed. Reg. 42898 (July 18, 2003); 73

Fed. Reg. 44251 (July 30, 2008); 81 Fed. Reg. 13 (Jan. 4, 2016).

       127.     Not only did EPA fail to make regulatory determinations by the five-year

deadlines measured from the Enactment Date, but none of the regulatory determinations were

made within five years of each other. For example, the third regulatory determination came

more than 29 months after the fifth anniversary of the second regulatory determination.

       128.     In its third regulatory determination, EPA stated that it is “delaying the final

regulatory determination” for one contaminant (strontium). 81 Fed. Reg. at 13.

       129.     EPA has not published its fourth regulatory determination, which was due no later

than August 6, 2016.

                                  Contaminant Candidate Lists

       130.     The Act requires EPA to publish a Contaminant Candidate List (“CCL”), i.e., a

list of contaminants that are not already subject to regulation but that are known or anticipated to

occur in public water systems, not later than 18 months after the Enactment Date and every five

years thereafter.

       131.     Thus, the first CCL was due by February 6, 1998, the second CCL was due by




                                                  22
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 26 of 43



February 6, 2003, the third CCL was due by February 6, 2008, the fourth CCL was due by

February 6, 2013, and the fifth was due by February 6, 2018.

       132.     EPA has missed each of these deadlines.

       133.     EPA missed the second, third, and fourth deadlines by more than 24, 20, and 45

months respectively.

       134.     EPA has issued four CCLs, which were published on March 2, 1998, February 24,

2005, October 8, 2009, and November 17, 2016, respectively. 63 Fed. Reg. 10274 (Mar. 2,

1998); 70 Fed. Reg. 9071 (Feb. 24, 2005); 74 Fed. Reg. 51850 (Oct. 8, 2009); 81 Fed. Reg.

81099 (Nov. 17, 2016).

       135.     Not only did EPA fail to publish the CCLs by the 18-month and five-year

deadlines measured from the Enactment Date, but two of the three subsequent CCLs were issued

more than five years after the previous CCL. In particular, CCL 2 was issued more than 23

months after the fifth anniversary of CCL 1, and CCL 4 was issued more than 25 months after

the fifth anniversary of CCL 3.

       136.     EPA has not published a fifth Contaminant Candidate List, which was due by

February 6, 2018.

       137.     Nearly eight months after that deadline, on October 5, 2018, EPA requested

nominations of chemicals, microbes, or other materials for possible inclusion on a draft fifth

Contaminant Candidate List to be prepared at some point in the future. 83 Fed. Reg. 50364 (Oct.

5, 2018).

       138.     EPA’s pattern of non-compliance with the SDWA demonstrates that the agency

lacks effective internal governance mechanisms to ensure that the mandatory statutory deadlines

imposed by this important health and safety legislation are met.




                                                23
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 27 of 43



                                                 VI.

                                      CAUSES OF ACTION

                                  FIRST CAUSE OF ACTION

                      Failure to Perform Nondiscretionary Duties
      Review and Revision of Existing National Primary Drinking Water Regulations
                        (42 U.S.C. §§ 300g-1(b)(9), 300j-8(a)(2))

       139.     Plaintiffs incorporate by reference all preceding paragraphs as if set forth herein.

       140.     Subsection 1412(b)(9) of the Safe Drinking Water Act provides that “The

Administrator shall, not less often than every 6 years, review and revise, as appropriate, each

national primary drinking water regulation promulgated under this subchapter.” 42 U.S.C. §

300g-1(b)(9).

       141.     Subsection 1412(b)(9) requires EPA to review each and every existing NPDWR

in every six-year period.

       142.     Subsection 1412(b)(9) requires EPA to revise the regulations that are appropriate

for revision within that same six-year period.

       143.     Subsection 1412(b)(9) also provides that “Any revision of a national primary

drinking water regulation shall be promulgated in accordance with this section, except that each

revision shall maintain, or provide for greater, protection of the health of persons.” 42 U.S.C. §

300g-1(b)(9).

       144.     The term “this section” in Subsection 1412(b)(9) means Section 1412 of the Act,

42 U.S.C. § 300g-1.

       145.     Subsection 1412(b)(1)(E) requires that, with respect to the regulation of

unregulated contaminants, EPA must propose an NPDWR not later than 24 months after the

determination to regulate and must promulgate the NPDWR within 18 months after the proposal




                                                 24
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 28 of 43



thereof, subject to an extension of no more than 9 months for the promulgation. 42 U.S.C. §

300g-1(b)(1)(E).

       146.     Subsection 1412(b)(1)(E)’s deadlines for the proposal and promulgation of

NPDWRs for unregulated contaminants are applicable to the proposal and promulgation of

revised NPDWRs through the requirement in Subsection 1412(b)(9) that any NPDWR revision

shall be promulgated in accordance with Section 1412.

       147.     Congress did not intend EPA to take a longer period of time to revise an existing

NPDWR than the statute allows for EPA to promulgate an NPDWR for an unregulated

contaminant.

       148.     In Six-Year Review 2, the results of which were published on March 29, 2010,

EPA determined that it is appropriate to revise the existing NPDWRs for tetrachloroethylene and

trichloroethylene.

       149.     EPA did not propose or promulgate a revised NPDWRs for tetrachloroethylene or

trichloroethylene by the completion of Six-Year Review 2.

       150.     EPA published the results of Six-Year Review 3 on January 11, 2017.

       151.     EPA did not propose or promulgate a revised NPDWR for tetrachloroethylene or

trichloroethylene by the completion of Six-Year Review 3.

       152.     As of the date of filing this complaint, more than a third of the statutorily

mandated six-year period for Six-Year Review 4 has elapsed.

       153.     EPA has not yet proposed or promulgated a revised NPDWR for

tetrachloroethylene or trichloroethylene.

       154.     On information and belief, EPA is not presently on schedule to promulgate a

revised NPDWR for tetrachloroethylene or trichloroethylene by the completion deadline for Six-




                                                  25
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 29 of 43



Year Review 4.

       155.     On information and belief, EPA is not working on a revised NPDWR for

tetrachloroethylene or trichloroethylene.

       156.     In Six-Year Review 3, the results of which were published on January 11, 2017,

EPA determined that it is appropriate to revise the existing NPDWRs for chlorite,

cryptosporidium, haloacetic acids, heterotrophic bacteria, giardia lamblia, legionella, total

trihalomethanes, and viruses.

       157.     EPA did not propose or promulgate a revised NPDWR for chlorite,

cryptosporidium, haloacetic acids, heterotrophic bacteria, giardia lamblia, legionella, total

trihalomethanes, or viruses by the completion of Six-Year Review 3.

       158.     EPA has not yet proposed or promulgated a revised NPDWR for chlorite,

cryptosporidium, haloacetic acids, heterotrophic bacteria, giardia lamblia, legionella, total

trihalomethanes, or viruses.

       159.     On information and belief, EPA is not presently on schedule to promulgate a

revised NPDWR for chlorite, cryptosporidium, haloacetic acids, heterotrophic bacteria, giardia

lamblia, legionella, total trihalomethanes, or viruses by the completion deadline for Six-Year

Review 4.

       160.     On information and belief, EPA is not working on a revised NPDWR for chlorite,

cryptosporidium, haloacetic acids, heterotrophic bacteria, giardia lamblia, legionella, total

trihalomethanes, or viruses.

       161.     EPA did not propose revised NPDWRs for tetrachloroethylene, trichloroethylene,

chlorite, cryptosporidium, haloacetic acids, heterotrophic bacteria, giardia lamblia, legionella,

total trihalomethanes, and viruses within 24 months of its determinations to revise those




                                                 26
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 30 of 43



NPDWRs.

       162.     In failing to propose and promulgate revised NPDWRs for tetrachloroethylene,

trichloroethylene, chlorite, cryptosporidium, haloacetic acids, heterotrophic bacteria, giardia

lamblia, legionella, total trihalomethanes, and viruses, EPA is in violation of Section 1412,

Subsection 1412(b)(9), and Subsection 1412(b)(1)(E) of the Act, 42 U.S.C. §§ 300g-1, 300g-

1(b)(9), 300g-1(b)(1)(E), and failed to perform nondiscretionary duties that the court has

jurisdiction to enforce in this citizen’s civil action under 42 U.S.C. § 300j-8(a)(2).

       163.     These violations have harmed and continue to harm Plaintiffs and their members.

Plaintiffs have no adequate remedy at law for these violations.

                                 SECOND CAUSE OF ACTION

                      Failure to Perform Nondiscretionary Duties
      Review and Revision of Existing National Primary Drinking Water Regulations
                        (42 U.S.C. §§ 300g-1(b)(9), 300j-8(a)(2))

       164.     Plaintiffs incorporate by reference all preceding paragraphs as if set forth herein.

       165.     This cause of action is pleaded in the alternative as permitted by Fed. R. Civ. P

8(d)(2).

       166.     Subsection 1412(b)(9) of the Safe Drinking Water Act provides that “The

Administrator shall, not less often than every 6 years, review and revise, as appropriate, each

national primary drinking water regulation promulgated under this subchapter.” 42 U.S.C. §

300g-1(b)(9).

       167.     Subsection 1412(b)(9) requires EPA to review each and every existing NPDWR

in every six-year period.

       168.     Subsection 1412(b)(9) requires EPA to make a determination within that same

six-year period as to whether it is appropriate to revise each existing NPDWR.




                                                 27
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 31 of 43



       169.     This determination is sometimes referred to as a “revise/not revise” decision.

       170.     In Six-Year Review 2, EPA stated that tetrachloroethylene and trichloroethylene

are “candidates for regulatory revision.” 75 Fed. Reg. 15500 (Mar. 29, 2010).

       171.     In Six-Year Review 3, EPA stated that chlorite, cryptosporidium, haloacetic acids,

heterotrophic bacteria, giardia lamblia, legionella, total trihalomethanes, and viruses are

“candidates for regulatory revision.” 82 Fed. Reg. 3518, 3526 (Jan. 11, 2017).

       172.     In the event that Defendants argue or the Court finds that EPA has not determined

that it is appropriate to revise the existing NPDWRs for tetrachloroethylene, trichloroethylene,

chlorite, cryptosporidium, haloacetic acids, heterotrophic bacteria, giardia lamblia, legionella,

total trihalomethanes, and/or viruses, EPA has failed to perform the nondiscretionary duty to

make a determination within each six-year period as to whether it is appropriate to revise those

existing NPDWRs.

       173.     In failing to determine whether it is appropriate to revise the existing NPDWRs

for tetrachloroethylene, trichloroethylene, chlorite, cryptosporidium, haloacetic acids,

heterotrophic bacteria, giardia lamblia, legionella, total trihalomethanes, and viruses, EPA is in

violation of Subsection 1412(b)(9) of the Act, 42 U.S.C. § 300g-1(b)(9), and failed to perform

nondiscretionary duties that the court has jurisdiction to enforce in this citizen’s civil action

under 42 U.S.C. § 300j-8(a)(2).

       174.     These violations have harmed and continue to harm Plaintiffs and their members.

Plaintiffs have no adequate remedy at law for these violations.




                                                  28
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 32 of 43



                                  THIRD CAUSE OF ACTION

                      Failure to Perform Nondiscretionary Duties
      Review and Revision of Existing National Primary Drinking Water Regulations
                        (42 U.S.C. §§ 300g-1(b)(9), 300j-8(a)(2))

       175.     Plaintiffs incorporate by reference all preceding paragraphs as if set forth herein.

       176.     Subsection 1412(b)(9) of the Safe Drinking Water Act provides that “The

Administrator shall, not less often than every 6 years, review and revise, as appropriate, each

national primary drinking water regulation promulgated under this subchapter.” 42 U.S.C. §

300g-1(b)(9).

       177.     The existing NPDWR for chromium was promulgated by EPA in 1991 and has

not been revised since.

       178.     EPA reviewed the existing NPDWR for chromium in its Six-Year Review 1. 67

Fed. Reg. at 19030.

       179.     Based on that review, EPA stated in 2002 that it “may be appropriate” to revise

the existing NPDWR for chromium in light of “changes in the health risk assessment,” but “the

Agency believes that a decision to revise the chromium NPDWR at this time is premature.” 67

Fed. Reg. at 19057, 19060.

       180.     EPA reviewed the existing NPDWR for chromium in its Six-Year Review 2. 75

Fed. Reg. at 15530.

       181.     Based on that review, although EPA stated in 2010 that the National Toxicology

Program study “found clear evidence of carcinogenic activity” and “observed noncancer effects,”

the agency stated that the existing NPDWR for chromium was “not appropriate for revision at

this time” because an IRIS health assessment was “in process.” 75 Fed. Reg. at 15530.

       182.     EPA did not review the existing NPDWR for chromium, or did not complete its




                                                 29
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 33 of 43



review of the existing chromium NPDWR, in its Six-Year Review 3.

       183.     Instead, EPA merely deferred its review of the existing chromium NPDWR and

deferred the decision of whether to revise that NPDWR to Six-Year Review 4.

       184.     In failing to review the existing NPDWR for chromium in Six-Year Review 3 and

in deferring the decision whether to revise the NPDWR, EPA failed to perform nondiscretionary

duties that the court has jurisdiction to enforce in this citizen’s civil action under 42 U.S.C. §

300j-8(a)(2).

       185.     These violations have harmed and continue to harm Plaintiffs and their members.

Plaintiffs have no adequate remedy at law for these violations.

                                 FOURTH CAUSE OF ACTION

                                Judicial Review of Agency Action
                                        (5 U.S.C. § 706(2))

       186.     Plaintiffs incorporate by reference all preceding paragraphs as if set forth herein.

       187.     This cause of action is pleaded in the alternative or partial alternative as permitted

by Fed. R. Civ. P 8(d)(2).

       188.     The Administrative Procedure Act (“APA”) authorizes the court to “hold

unlawful and set aside agency action, findings, and conclusions found to be . . . arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2).

       189.     To the extent that EPA may argue or the Court may find that EPA reviewed

and/or completed its review of the 1991 NPDWR for chromium in Six-Year Review 3, such

review was arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law

because, inter alia, it was cursory, perfunctory, devoid of analysis, and contrary to Congress’s

intent that EPA review the existing NPDWRs in each six-year period in a manner sufficient to

support a “revise/no revise” determination as final agency action, as well as contrary to



                                                  30
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 34 of 43



Congress’s intent that the existing NPDWRs be revised in a timely fashion to maintain or

provide for greater protection of the health of persons.

       190.     To the extent that EPA may argue or the Court may find that EPA made a

revise/not revise decision with respect to the 1991 NPDWR for chromium in Six-Year Review 3,

such determination was arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law because, inter alia, in was not based upon a complete and adequate review

of the 1991 NPDWR for chromium, and the decision to again defer a decision to revise the

NPDWR was contrary to Congress’s intent that the existing NPDWRs be revised in a timely

fashion to maintain or provide for greater protection of the health of persons.

       191.     These violations have harmed and continue to harm Plaintiffs and their members.

Plaintiffs have no adequate remedy at law for these violations.

                                  FIFTH CAUSE OF ACTION

                         Failure to Perform Nondiscretionary Duties
               Determinations to Regulate Previously Unregulated Contaminants
                       (42 U.S.C. §§300g-1(b)(1)(B)(ii)(I), 300j-8(a)(2))

       192.     Plaintiffs incorporate by reference all preceding paragraphs as if set forth herein.

       193.     Subsection 1412(b)(1)(B)(ii)(I) of the Safe Drinking Water Act provides that “Not

later than 5 years after August 6, 1996, and every 5 years thereafter, the Administrator shall, after

notice of the preliminary determination and opportunity for public comment, for not fewer than 5

contaminants included on the list published under clause (i), make determinations of whether or

not to regulate such contaminants.” 42 U.S.C. § 300g-1(b)(1)(B)(ii)(I).

       194.     The phrase “list published under clause (i)” in Subsection 1412(b)(1)(B)(ii)(I)

means the Contaminant Candidate List, abbreviated as “CCL.”

       195.     EPA has a statutory obligation to make final regulatory determinations with




                                                 31
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 35 of 43



respect to at least five contaminants published on the CCL not later than five years after August

6, 1996, which was the date of enactment of the SDWA amendments of 1996, i.e., the Enactment

Date, “and every 5 years thereafter.” 42 U.S.C. § 300g-1(b)(1)(B)(ii)(I).

       196.     Thus, the first final regulatory determination was due by August 6, 2001, the

second was due by August 6, 2006, the third was due by August 6, 2011, and the fourth was due

by August 6, 2016.

       197.     EPA published its first regulatory determination on July 18, 2003, more than 23

months late. 68 Fed. Reg. 42898.

       198.     EPA published its second regulatory determination on July 30, 2008, more than

23 months late. 73 Fed. Reg. 44251.

       199.     EPA published its third regulatory determination on January 4, 2016, more than

52 months late. 81 Fed. Reg. 13.

       200.     EPA has not published its fourth regulatory determination, which was due no later

than August 6, 2016.

       201.     EPA has failed to determine, by August 6, 2016, whether or not to regulate five or

more contaminants published on the CCL, as required by Subsection 1412(b)(1)(B)(ii)(I) of the

Act, 42 U.S.C. § 300g-1(b)(1)(B)(ii)(I).

       202.     In failing to make the fourth regulatory determination required by Subsection

1412(b)(1)(B)(ii)(I) of the Act, 42 U.S.C. § 300g-1(b)(1)(B)(ii)(I), EPA failed to perform one or

more nondiscretionary duties that the court has jurisdiction to enforce in this citizen’s civil action

under 42 U.S.C. § 300j-8(a)(2).

       203.     These violations have harmed and continue to harm Plaintiffs and their members.

Plaintiffs have no adequate remedy at law for these violations.




                                                 32
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 36 of 43



                                  SIXTH CAUSE OF ACTION

                           Failure to Perform Nondiscretionary Duties
                           Publication of Contaminant Candidate List
                         (42 U.S.C. §§300g-1(b)(1)(B)(i)(I), 300j-8(a)(2))

       204.     Plaintiffs incorporate by reference all preceding paragraphs as if set forth herein.

       205.     Subsection 1412(b)(1)(B)(i)(I) of the Safe Drinking Water Act provides that “Not

later than 18 months after August 6, 1996, and every 5 years thereafter, the Administrator, after

consultation with the scientific community, including the Science Advisory Board, after notice

and opportunity for public comment, and after considering the occurrence data base established

under section 300j-4(g) of this title, shall publish a list of contaminants which, at the time of

publication, are not subject to any proposed or promulgated national primary drinking water

regulation, which are known or anticipated to occur in public water systems, and which may

require regulation under this subchapter.” 42 U.S.C. § 300g-1(b)(1)(B)(i)(I).

       206.     The list referred to in Subsection 1412(b)(1)(B)(i)(I) is the Contaminant

Candidate List, abbreviated as “CCL.”

       207.     EPA has a statutory obligation to publish a Contaminant Candidate List not later

than 18 months after August 6, 1996, i.e., the Enactment Date, “and every 5 years thereafter.” 42

U.S.C. § 300g-1(b)(1)(B)(i)(I).

       208.     Thus, the first CCL was due by February 6, 1998; the second CCL was due by

February 6, 2003; the third CCL was due by February 6, 2008; the fourth CCL was due by

February 6, 2013; and the fifth was due by February 6, 2018.

       209.     EPA published CCL 1 on March 2, 1998. 63 Fed. Reg. 10274.

       210.     EPA published CCL 2 on February 24, 2005, more than 24 months late. 70 Fed.

Reg. 9071.




                                                 33
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 37 of 43



       211.     EPA published CCL 3 on October 8, 2009, more than 20 months late. 74 Fed.

Reg. 51580.

       212.     EPA published CCL 4 on November 17, 2016, more than 45 months late. 81 Fed.

Reg. 81099.

       213.     EPA has not published a fifth Contaminant Candidate List.

       214.     EPA has thus failed to publish, by February 6, 2018, a fifth list of contaminants

that are not subject to any proposed or promulgated NPDWR but are known or anticipated to

occur in public water systems and may require regulation under the Act, as required by

Subsection 1412(b)(1)(B)(i)(I) of the Act, 42 U.S.C. § 300g-1(b)(1)(B)(i)(I).

       215.     In failing to publish the fifth CCL as required by Subsection 1412(b)(1)(B)(i)(I),

42 U.S.C. § 300g-1(b)(9), EPA failed to perform one or more nondiscretionary duties that the

court has jurisdiction to enforce in this citizen’s civil action under 42 U.S.C. § 300j-8(a)(2).

       216.     These violations have harmed and continue to harm Plaintiffs and their members.

Plaintiffs have no adequate remedy at law for these violations.

                                SEVENTH CAUSE OF ACTION

                                      Declaratory Judgment
                                     (28 U.S.C. §§ 2201, 2202)

       217.     Plaintiffs incorporate by reference all preceding paragraphs as if set forth herein.

       218.     The Declaratory Judgments Act provides that in a case of actual controversy

within its jurisdiction, any court of the United States may declare the rights and other legal

relations of any interested party seeking such declaration. 28 U.S.C. § 2201.

       219.     The Declaratory Judgments Act also provides that “Further necessary or proper

relief based on a declaratory judgment or decree may be granted, after reasonable notice and

hearing, against any adverse party whose rights have been determined by such judgment.” 28



                                                 34
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 38 of 43



U.S.C. § 2202.

       220.      Plaintiffs seek a declaratory judgment with respect to the deadlines by which EPA

must take certain actions required by the Safe Drinking Water Act.

       221.      Specifically, Plaintiffs seek judicial declarations that:

                 (a)     EPA is required by Subsection 1412(b)(9) of the Act to review each and

       every existing NPDWR “not less often than every 6 years.”

                 (b)     EPA is required by Subsection 1412(b)(9) of the Act to make a revise/not

       revise decision with respect to each existing NPDWR “not less often than every 6 years.”

                 (c)     EPA is required by Subsection 1412(b)(9) of the Act to revise each

       NPDWR that is appropriate for revision within the same six-year period that EPA

       determines that the NPDWR should be revised.

                 (d)     The deadlines for proposal and promulgation set forth in Subsection

       1412(b)(1)(E) of the Act apply to the proposal and promulgation of revised NPDWRs.

                 (e)     Congress did not intend EPA to take a longer period of time to revise an

       existing NPDWR than the statute allows for EPA to promulgate an NPDWR for an

       unregulated contaminant.

                 (f)     In using the statutory phrase “and every 5 years thereafter” in 42 U.S.C.

       §§ 300g-1(b)(1)(B)(i)(I), 300g-1(b)(1)(B)(ii)(I), and 300j-4(a)(2)(B)(i), Congress

       established a series of precise mandatory deadlines for EPA’s completion of the

       Contaminant Candidate Lists, regulatory determinations, and Unregulated Contaminant

       Monitoring Rules that are measured from the Enactment Date of August, 6, 1996, and

       cannot be amended absent a subsequent act of Congress.

                 (g)     EPA’s failure to meet a statutory deadline imposed by 42 U.S.C. §§ 300g-




                                                   35
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 39 of 43



       1(b)(1)(B)(i)(I), 300g-1(b)(1)(B)(ii)(I), or 300j-4(a)(2)(B)(i) does not extend the deadline

       for EPA to take any future action required by those subsections.

       222.     Plaintiffs also seek judicial declarations with respect to related rights,

responsibilities, and legal issues that may arise during the litigation of the aforementioned issues.

       223.     There are actual and justiciable controversies between Plaintiffs and Defendants

regarding Defendants’ mandatory obligations and deadlines under the Act and the actions EPA is

required to take in order to meet these statutory obligations and deadlines.

       224.     These actual and justiciable controversies are likely to continue and recur because

EPA has ongoing and recurring statutory obligations – repeating every five or six years – to

complete the above actions.

       225.     A judicial declaration of the parties’ respective rights and obligations with respect

to Defendants’ statutory obligations under the Act is necessary and appropriate because of the

ongoing and recurring nature of EPA’s obligations under the Act.

       226.     These violations have harmed and continue to harm Plaintiffs and their members.

Plaintiffs have no adequate remedy at law for these violations.

                                 EIGHTH CAUSE OF ACTION

                                       Unreasonable Delay
                                   (5 U.S.C. §§ 551(13), 706(1))

       227.     Plaintiffs incorporate by reference all preceding paragraphs as if set forth herein.

       228.     This cause of action is pleaded in the alternative as permitted by Fed. R. Civ. P

8(d)(2).

       229.     The Administrative Procedure Act authorizes the court to “compel agency action

unlawfully withheld or unreasonably delayed.” 5 U.S.C. § 706(1).

       230.     EPA has unlawfully withheld and unreasonably delayed proposing and



                                                  36
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 40 of 43



promulgating revised NPDWRs for tetrachloroethylene and trichloroethylene, which regulations

EPA determined were appropriate for revision in 2010.

       231.      EPA has unlawfully withheld and unreasonably delayed proposing revised

NPDWRs for chlorite, cryptosporidium, haloacetic acids, heterotrophic bacteria, giardia lamblia,

legionella, total trihalomethanes, and viruses, which regulations EPA determined were

appropriate for revision in 2017.

       232.      In the event that EPA argues or the Court finds that EPA’s determination that the

regulations for tetrachloroethylene, trichloroethylene, chlorite, cryptosporidium, haloacetic acids,

heterotrophic bacteria, giardia lamblia, legionella, total trihalomethanes, and viruses are

“candidates for regulatory revision” was not a determination that that those regulations are

appropriate for revision, EPA has unlawfully withheld and unreasonably delayed making

revise/no revise determinations for those existing NPDWRs.

       233.      EPA has unlawfully withheld and unreasonably delayed review of the NPDWR

for chromium.

       234.      EPA has unlawfully withheld and unreasonably delayed a revise/no revise

determination for the NPDWR for chromium.

       235.      EPA has unlawfully withheld and unreasonably delayed completion of the health

assessment of chromium, particularly hexavalent chromium.

       236.      EPA has unlawfully withheld and unreasonably delayed the fourth regulatory

determination.

       237.      EPA has unlawfully withheld and unreasonably delayed issuing the fifth CCL.

       238.      These delays are unreasonable because, inter alia: (1) Congress provided

timetables and clear expressions of the speed with which it expects EPA to proceed; (2) EPA has




                                                 37
              Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 41 of 43



chronically failed to act in a timely manner, is often years late in completing required actions,

and is continuing to delay action; (3) there is no valid reason for EPA’s repeated and extensive

failures to timely comply with legislative mandates; and (4) EPA’s delays adversely affect public

drinking water supplies and human health, safety, and welfare.

       239.     These violations have harmed and continue to harm Plaintiffs and their members.

Plaintiffs have no adequate remedy at law for these violations.

                                                VII.

                                    PRAYER FOR RELIEF

       Plaintiffs respectfully request that this Court issue an order and judgment providing the

following relief:

                a.     Declaring that Defendants have unlawfully failed to revise the National

       Primary Drinking Water Regulations for tetrachloroethylene, trichloroethylene, chlorite,

       cryptosporidium, haloacetic acids, heterotrophic bacteria, giardia lamblia, legionella, total

       trihalomethanes, and viruses;

                b.     Declaring that Defendants have unlawfully failed to make revise/no revise

       determinations for the National Primary Drinking Water Regulations for

       tetrachloroethylene, trichloroethylene, chlorite, cryptosporidium, haloacetic acids,

       heterotrophic bacteria, giardia lamblia, legionella, total trihalomethanes, and viruses;

                c.     Declaring that Defendants have unlawfully failed to review and revise the

       National Primary Drinking Water Regulation for chromium.

                d.     Declaring that EPA’s decision, if any, that the National Primary Drinking

       Water Regulation for chromium is not appropriate for revision “at this time” is arbitrary,

       capricious, an abuse of discretion, and otherwise not in accordance with law.




                                                 38
    Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 42 of 43



       e.      Declaring that Defendants have unlawfully failed to complete the fourth

regulatory determination;

       f.      Declaring that Defendants have unlawfully failed to issue the fifth

Candidate Contaminant List;

       g.      Making the judicial declarations set forth in Paragraph 221;

       h.      Declaring that Defendants have committed unreasonable delays in

carrying out their statutorily mandated duties under the Safe Drinking Water Act;

       i.      Ordering Defendants to revise the National Primary Drinking Water

Regulations for tetrachloroethylene, trichloroethylene, chlorite, cryptosporidium,

haloacetic acids, heterotrophic bacteria, giardia lamblia, legionella, total trihalomethanes,

and viruses within deadlines established by the Court;

       j.      Ordering Defendants to review and revise the National Primary Drinking

Water Regulation for chromium within deadlines established by the Court;

       k.      Ordering Defendants to complete the fourth regulatory determination by a

deadline established by the Court;

       l.      Ordering Defendants to issue the fifth Candidate Contaminant List by a

deadline established by the Court;

       m.      Awarding Plaintiffs their litigation expenses, including reasonable

attorneys’ fees, pursuant to 42 U.S.C. § 300j-8(d); and

       n.      Awarding any such other and further relief as this Court may deem just,

proper, or appropriate.




                                         39
           Case 1:19-cv-00899 Document 1 Filed 01/30/19 Page 43 of 43



Dated this 30th day of January, 2019   Respectfully submitted,
New York, New York
                                       /s/ Reed W. Super
                                       Reed W. Super
                                       Michael DiGiulio

                                       SUPER LAW GROUP, LLC
                                       180 Maiden Lane, Suite 603
                                       New York, NY 10038
                                       T: (212) 242-2355
                                       F: (855) 242-7956
                                       reed@superlawgroup.com
                                       mike@superlawgroup.com

                                       Attorneys for Plaintiffs




                                         40
